Rose, J. (dissenting).
I respectfully dissent as to the majority’s conclusion that the doctrine of comity does not require New York to recognize claimant as decedent’s surviving spouse for purposes of the death benefits afforded by Workers’ Compensation Law § 16 (1-a).
While I certainly agree that the valid Vermont civil union entered into by claimant and decedent does not bind us to confer upon them “all of the incidents which the other jurisdiction attaches to such status” (Matter of Chase, 127 AD2d 415, 417 [1987]), claimant is not seeking such an incident here. He does not ask us to confer workers’ compensation death benefits simply because Vermont would confer them. Rather, claimant asks us only to recognize the legal status of spouse afforded to him by Vermont, as a matter of comity. Once that status is recognized, New York law provides the legal incidents to which claimant would be entitled, including workers’ compensation death benefits.
There appears to be no real disagreement that Vermont has defined its civil union as a spousal relationship and conferred upon claimant the legal status of spouse (see Vt Stat Ann, tit 15, § 1204 [b]), or that the doctrine of comity requires our recognition of a legal status acquired under the laws of another state (see Matter of Chase, 127 AD2d at 417). Nor is there any disagreement that Workers’ Compensation Law § 16 affords a death benefit to a spouse. Where we diverge appears to be over the question of whether claimant can be a qualifying “legal spouse” in New York in view of our prior holding in Matter of Valentine v American Airlines (17 AD3d 38, 40 [2005]), and the use of the term “remarriage” in Workers’ Compensation Law § 16 (1-b).
*82In Matter of Valentine v American Airlines (17 AD3d at 40), we dealt only with domestic partnerships, holding that a domestic partner does not fall within the definition of “legal spouse” for purposes of Workers’ Compensation Law § 16 (1-a). There, unlike here, we were required to determine the legal status of domestic partners because no authority in New York had considered it. Due to the absence of a statutory definition of “legal spouse,” we turned to dictionary definitions to find its meaning and concluded that it excluded domestic partners (17 AD3d at 40). We did not consider the legal status of Vermont civil union spouses. While Vermont civil unions are not marriages, they are formal spousal relationships between same-sex couples which are sanctioned and recognized by that state (see Vt Stat Ann, tit 15, § 1201), require a court proceeding to dissolve (see Vt Stat Ann, tit 15, § 1206) and obligate each party to provide for the support of the other (see Vt Stat Ann, tit 15, § 1204 [c]). Thus, here, we need not construe the term “legal spouse” because a state legislature clearly has conferred that status on claimant, and we need only apply our doctrine of comity to give it effect.
As for the implications of the term “remarriage,” it is significant that marriage was the only legally recognized spousal relationship in the United States when Worker’s Compensation Law § 16 was first drafted (see L 1913, ch 816) and, thus, the term “remarriage” covered the only conceivable event that could replace the support obligation lost upon a first spouse’s death. Since a civil union is now an alternate way to become a legal spouse and replace that obligation, an anomalous result could occur under the majority’s strict reading of the statute even if civil union spouses were excluded from workers’ compensation death benefits. Under the majority’s construction, the term “remarriage” would mean that, upon later entry into a civil union, the surviving spouse of a marriage would not face termination of death benefits because it would not be a remarriage. That result can be avoided by reading the term “remarriage” to mean entry into a subsequent marriage or civil union, thereby treating all spouses the same. The term “remarriage” would then no longer imply that a surviving spouse could only have been previously married rather than having entered a civil union. Such an interpretation of “remarriage,” while expansive, would avoid the anomaly, not be unreasonable and, in my view, be preferable “[sjince the Workers’ Compensation Law must be liberally construed in favor of employees in order *83to achieve its humanitarian purpose” (Matter of Lashlee v Pepsi-Cola Newburgh Bottling, 301 AD2d 879, 881 [2003]).
For these reasons, I would recognize claimant’s status as a surviving spouse and, if the constitutional issue were not thereby rendered moot, find a violation of the Equal Protection Clause of the US Constitution, requiring annulment and remittal of the Workers’ Compensation Board’s decision.
Crew III, J.P., Mugglin and Lahtinen, JJ., concur with Kane, J.; Rose, J., dissents in a separate opinion.
Ordered that the decision is affirmed, without costs.